Case: 1:20-cv-04972 Document #: 1-1 Filed: 08/24/20 Page 1 of 22 PageID #:11




                          EXHIBIT A
                                        Case:
                      Return Date: No return    1:20-cv-04972
                                             date scheduled               Document #: 1-1 Filed: 08/24/20 Page 2 of 22 PageID #:12
                      Hearing Date: No hearing scheduled
                      Courtroom Number: No hearing scheduled
                      Location: No hearing scheduled                                                                             FILED
                                                                                                                                 7/24/2020 5:14 PM
                                                            IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS                        DOROTHY BROWN
                                                                                                                                 CIRCUIT CLERK
                                                                COUNTY DEPARTMENT, CHANCERY DIVISION
                                                                                                                                 COOK COUNTY, IL
FILED DATE: 7/24/2020 5:14 PM 2018CH07627




                                                                                                                                 2018CH07627
                                            JAMES NOSAL, individually, and on behalf of )
                                            all others similarly situated,              )                                        9884855

                                                                                        )
                                                                   Plaintiff,           )
                                                                                        )              Case No. 2018-CH-07627
                                                    v.                                  )
                                                                                        )
                                            RICH PRODUCTS CORPORATION,                  )
                                                                                        )
                                                                   Defendant.           )
                                                                                        )

                                                               SECOND AMENDED CLASS ACTION COMPLAINT

                                                   Plaintiff James Nosal (“Nosal” or “Plaintiff”), individually and on behalf of all others

                                            similarly situated (the “Class”), by and through his attorneys, brings the following Second

                                            Amended Class Action Complaint (“Second Amended Complaint”) pursuant to the Illinois Code

                                            of Civil Procedure, 735 ILCS §§ 5/2-801 and 2-802, against Rich Products Corporation (“Rich

                                            Products” or “Defendant”), its subsidiaries and affiliates, to redress and curtail Defendant’s

                                            unlawful collection, use, storage, and disclosure of Plaintiff’s sensitive and proprietary biometric

                                            data. Plaintiff alleges as follows upon personal knowledge as to himself, his own acts and

                                            experiences and, as to all other matters, upon information and belief, including investigation

                                            conducted by his attorneys.

                                                                              NATURE OF THE ACTION

                                                   1.      Defendant Rich Products is a multinational supplier and solutions provider for food

                                            service, in-store bakery and retail marketplaces.




                                                                                                1
                                                Case: 1:20-cv-04972 Document #: 1-1 Filed: 08/24/20 Page 3 of 22 PageID #:13




                                                   2.      When Rich Products hires an employee, he or she is enrolled in its ADP employee

                                            database. Rich Products uses the ADP employee database to monitor the time worked by its hourly
FILED DATE: 7/24/2020 5:14 PM 2018CH07627




                                            employees.

                                                   3.      While many employers use conventional methods for tracking time worked (such

                                            as ID badge swipes or punch clocks), Rich Products’ employees are required, as a condition of

                                            employment, to have their fingerprints scanned by a biometric timekeeping device.

                                                   4.      Biometrics are not relegated to esoteric corners of commerce. Many businesses –

                                            such as Rich Products – and financial institutions have incorporated biometric applications into

                                            their workplace in the form of biometric timeclocks, and into consumer products, including such

                                            ubiquitous consumer products as checking accounts and cell phones.

                                                   5.      Unlike ID badges or time cards – which can be changed or replaced if stolen or

                                            compromised – fingerprints are unique, permanent biometric identifiers associated with each

                                            employee. This exposes Rich Products employees to serious and irreversible privacy risks. For

                                            example, if a database containing fingerprints or other sensitive, proprietary biometric data is

                                            hacked, breached, or otherwise exposed – like in the recent Yahoo, eBay, Equifax, Uber, Home

                                            Depot, MyFitnessPal, Panera, Whole Foods, Chipotle, Omni Hotels & Resorts, Trump Hotels and

                                            Facebook/Cambridge Analytica data breaches – employees have no means by which to prevent

                                            identity theft, unauthorized tracking or other unlawful or improper use of this highly personal and

                                            private information.

                                                   6.      In 2015, a data breach at the United States Office of Personnel Management

                                            exposed the personal identification information, including biometric data, of over 21.5 million

                                            federal employees, contractors, and job applicants. U.S. Off. of Personnel Mgmt., Cybersecurity

                                            Incidents (2018), available at www.opm.gov/cybersecurity/cybersecurity-incidents.




                                                                                            2
                                                Case: 1:20-cv-04972 Document #: 1-1 Filed: 08/24/20 Page 4 of 22 PageID #:14




                                                   7.       An illegal market already exists for biometric data. Hackers and identity thieves

                                            have targeted Aadhaar, the largest biometric database in the world, which contains the personal
FILED DATE: 7/24/2020 5:14 PM 2018CH07627




                                            and biometric data – including fingerprints, iris scans, and a facial photograph – of over a billion

                                            Indian citizens. See Vidhi Doshi, A Security Breach in India Has Left a Billion People at Risk of

                                            Identity     Theft,    The     Washington       Post     (Jan.    4,    2018),     available      at

                                            https://www.washingtonpost.com/news/worldviews/wp/2018/01/04/a-security-breach-in-india-

                                            has-left-a-billion-people-at-risk-of-identity-theft/?utm_term=.b3c70259fl38.

                                                   8.       In January 2018, an Indian newspaper reported that the information housed in

                                            Aadhaar was available for purchase for less than $8 and in as little as 10 minutes. Rachna Khaira,

                                            Rs 500, 10 Minutes, and You Have Access to Billion Aadhaar Details, The Tribune (Jan. 4, 2018),

                                            available at http://www.tribuneindia.com/news/nation/rs-500-10-minutes-and-you-have-access-

                                            to-billion-aadhaar-details/523361.html.

                                                   9.       Recognizing the need to protect its citizens from situations like these, Illinois

                                            enacted the Biometric Information Privacy Act (“BIPA”), 740 ILCS 14/1, et seq., specifically to

                                            regulate companies that collect, store, use and disseminate Illinois citizens’ biometrics, such as

                                            fingerprints.

                                                   10.      Notwithstanding the clear and unequivocal requirements of the law, Rich Products

                                            disregards its employees’ statutorily protected privacy rights and unlawfully collects, stores,

                                            disseminates, and uses their biometric data in violation of BIPA. Specifically, Defendant has

                                            violated and continues to violate BIPA because it did not and continues not to:

                                                            a.     Properly inform Plaintiff and others similarly situated in writing of the
                                                                   specific purpose and length of time for which their fingerprints were being
                                                                   collected, stored, and used, as required by BIPA;




                                                                                             3
                                                Case: 1:20-cv-04972 Document #: 1-1 Filed: 08/24/20 Page 5 of 22 PageID #:15




                                                            b.      Provide a publicly available retention schedule and guidelines for
                                                                    permanently destroying Plaintiff’s and other similarly-situated individuals’
                                                                    fingerprints, as required by BIPA;
FILED DATE: 7/24/2020 5:14 PM 2018CH07627




                                                            c.      Receive a written release from Plaintiff and others similarly situated to
                                                                    collect, store, or otherwise use their fingerprints, as required by BIPA; and

                                                            d.      Obtain consent from Plaintiff and others similarly situated to disclose,
                                                                    redisclose, or otherwise disseminate their fingerprints to a third party as
                                                                    required by BIPA

                                                    11.     Accordingly, Plaintiff, on behalf of himself as well as the putative Class, seeks an

                                            Order: (1) declaring that Defendant’s conduct violates BIPA; (2) requiring Defendant to cease the

                                            unlawful activities discussed herein; and (3) awarding statutory damages to Plaintiff and the

                                            proposed Class.

                                                                                          PARTIES

                                                    12.     Plaintiff James Nosal is a natural person and a citizen of the State of Illinois.

                                                    13.     Defendant Rich Products is a corporation organized and existing under the laws of

                                            Delaware, with its principal place of business in Buffalo, New York. Rich Products is registered

                                            with the Illinois Secretary of State and conducts business in the State of Illinois, including Cook

                                            County.

                                                                              JURISDICTION AND VENUE

                                                    14.     This Court has jurisdiction over Defendant pursuant to 735 ILCS § 5/2-209 because

                                            Defendant conducts business transactions in Illinois, committed the statutory violations alleged

                                            herein in Illinois and is registered to conduct business in Illinois.

                                                    15.     Venue is proper in Cook County because Defendant is authorized to conduct

                                            business in this State, Defendant conducts business transactions in Cook County, and Defendant

                                            committed the statutory violations alleged herein in Cook County and throughout Illinois.




                                                                                               4
                                                 Case: 1:20-cv-04972 Document #: 1-1 Filed: 08/24/20 Page 6 of 22 PageID #:16




                                                                               FACTUAL BACKGROUND

                                            I.         The Biometric Information Privacy Act.
FILED DATE: 7/24/2020 5:14 PM 2018CH07627




                                                       16.   Major national corporations started using Chicago and other locations in Illinois in

                                            the early 2000s to test “new applications of biometric-facilitated financial transactions, including

                                            finger-scan technologies at grocery stores, gas stations, and school cafeterias.” 740 ILCS § 14/5(c).

                                            Given its relative infancy, an overwhelming portion of the public became weary of this then-

                                            growing yet unregulated technology. See 740 ILCS § 14/5.

                                                       17.   In late 2007, a biometrics company called Pay by Touch, which provided major

                                            retailers throughout the State of Illinois with fingerprint scanners to facilitate consumer

                                            transactions, filed for bankruptcy. That bankruptcy was alarming to the Illinois Legislature because

                                            suddenly there was a serious risk that millions of fingerprint records – which, like other unique

                                            biometric identifiers, can be linked to people’s sensitive financial and personal data – could now

                                            be sold, distributed, or otherwise shared through the bankruptcy proceedings without adequate

                                            protections for Illinois citizens. The bankruptcy also highlighted the fact that most consumers who

                                            used that company’s fingerprint scanners were completely unaware the scanners were not

                                            transmitting fingerprint data to the retailer who deployed the scanner, but rather to the now-

                                            bankrupt company, and that their unique biometric identifiers could now be sold to unknown third

                                            parties.

                                                       18.   Recognizing the “very serious need [for] protections for the citizens of Illinois

                                            when it [came to their] biometric information,” Illinois enacted BIPA in 2008. See Illinois House

                                            Transcript, 2008 Reg. Sess. No. 276; 740 ILCS 14/5.

                                                       19.   Additionally, to ensure compliance, BIPA provides that, for each violation, the

                                            prevailing party may recover $1,000 or actual damages, whichever is greater, for negligent




                                                                                              5
                                                 Case: 1:20-cv-04972 Document #: 1-1 Filed: 08/24/20 Page 7 of 22 PageID #:17




                                            violations and $5,000, or actual damages, whichever is greater, for intentional or reckless

                                            violations. 740 ILCS 14/20.
FILED DATE: 7/24/2020 5:14 PM 2018CH07627




                                                        20.   BIPA is an informed consent statute which achieves its goal by making it unlawful

                                            for a company to, among other things, “collect, capture, purchase, receive through trade, or

                                            otherwise obtain a person’s or a customer’s biometric identifiers or biometric information, unless

                                            it first:

                                                              a.     Informs the subject in writing that a biometric identifier or biometric
                                                                     information is being collected, stored and used;

                                                              b.     Informs the subject in writing of the specific purpose and length of term for
                                                                     which a biometric identifier or biometric information is being collected,
                                                                     stored, and used; and

                                                              c.     Receives a written release executed by the subject of the biometric identifier
                                                                     or biometric information.

                                            See 740 ILCS 14/15(b).

                                                        21.   BIPA specifically applies to employees who work in the State of Illinois. BIPA

                                            defines a “written release” specifically “in the context of employment [as] a release executed by

                                            an employee as a condition of employment.” 740 ILCS 14/10.

                                                        22.   Biometric identifiers include retina and iris scans, voiceprints, scans of hand and

                                            face geometry, and – most importantly here – fingerprints. See 740 ILCS 14/10. Biometric

                                            information is separately defined to include any information based on an individual’s biometric

                                            identifier that is used to identify an individual. Id.

                                                        23.   BIPA also establishes standards for how companies must handle Illinois citizens’

                                            biometric identifiers and biometric information. See, e.g., 740 ILCS 14/15(c)-(d). For example,

                                            BIPA prohibits private entities from disclosing a person’s or customer’s biometric identifier or




                                                                                                6
                                                Case: 1:20-cv-04972 Document #: 1-1 Filed: 08/24/20 Page 8 of 22 PageID #:18




                                            biometric information without first obtaining consent for such disclosures. See 740 ILCS

                                            14/15(d)(1).
FILED DATE: 7/24/2020 5:14 PM 2018CH07627




                                                   24.     BIPA also prohibits selling, leasing, trading, or otherwise profiting from a person’s

                                            biometric identifiers or biometric information (740 ILCS 14/15(c)) and requires companies to

                                            develop and comply with a written policy – made available to the public – establishing a retention

                                            schedule and guidelines for permanently destroying biometric identifiers and biometric

                                            information when the initial purpose for collecting such identifiers or information has been

                                            satisfied or within three years of the individual’s last interaction with the company, whichever

                                            occurs first. 740 ILCS 14/15(a).

                                                   25.     The Illinois legislature enacted BIPA due to the increasing use of biometric data in

                                            financial and security settings, the general public’s hesitation to use biometric information, and –

                                            most significantly – the unknown ramifications of biometric technology. Biometrics are

                                            biologically unique to the individual and, once compromised, an individual is at a heightened risk

                                            for identity theft and left without any recourse.

                                                   26.     BIPA provides individuals with a private right of action, protecting their right to

                                            privacy regarding their biometrics. BIPA also protects individuals’ rights to know the precise

                                            nature for which their biometrics are used and how they are being stored and ultimately destroyed,

                                            allowing individuals to make a truly informed choice. Unlike other statutes that only create a right

                                            of action if there is a qualifying data breach, BIPA strictly regulates the manner in which entities

                                            may collect, store, use, and disseminate biometrics and creates a private right of action for lack of

                                            statutory compliance.




                                                                                                7
                                                  Case: 1:20-cv-04972 Document #: 1-1 Filed: 08/24/20 Page 9 of 22 PageID #:19




                                                    27.    Plaintiff, like the Illinois legislature, recognizes how imperative it is to keep

                                            biometric information secure. Biometric information, unlike other personal identifiers such as a
FILED DATE: 7/24/2020 5:14 PM 2018CH07627




                                            social security number, cannot be changed or replaced if hacked or stolen.

                                            II.     Defendant Violates the Biometric Information Privacy Act.

                                                    28.    By the time BIPA passed through the Illinois Legislature in mid-2008, most

                                            companies who had experimented with using individuals’ biometric data stopped doing so.

                                                    29.    However, Defendant failed to take note of the shift in Illinois law governing the

                                            collection, use, storage and dissemination of biometric data. As a result, Defendant continues to

                                            collect, store, use and disseminate individuals’ biometric data in violation of BIPA.

                                                    30.    Specifically, when employees are hired by Rich Products, they are required to have

                                            their fingerprints captured and stored to enroll them in its ADP employee database(s).

                                                    31.    Rich Products uses an employee time-tracking system supplied by ADP that

                                            requires employees to use their fingerprint as a means of authentication. Unlike a traditional

                                            timeclock, employees have to use their fingerprints multiple times each day to “punch” in and out

                                            of work.

                                                    32.    Upon information and belief, Rich Products failed and continues to fail to inform

                                            its employees that it discloses their fingerprint data to at least one out-of-state third-party vendor,

                                            ADP, and likely others; fails to inform its employees that it discloses their fingerprint data to other,

                                            currently unknown, third parties, which host the biometric data in their data centers; fails to inform

                                            its employees of the purposes and duration for which it collects their sensitive biometric data; and,

                                            fails to obtain written releases from employees before collecting their fingerprints.

                                                    33.    Furthermore, Defendant fails to provide employees with a written, publicly

                                            available policy identifying its retention schedule and guidelines for permanently destroying




                                                                                               8
                                               Case: 1:20-cv-04972 Document #: 1-1 Filed: 08/24/20 Page 10 of 22 PageID #:20




                                            individuals’ fingerprints when the initial purpose for collecting or obtaining their fingerprints is

                                            no longer relevant, as required by BIPA.
FILED DATE: 7/24/2020 5:14 PM 2018CH07627




                                                   34.     The Pay by Touch bankruptcy that catalyzed the passage of BIPA, as well as the

                                            recent data breaches, highlight why such conduct – where individuals are aware that they are

                                            providing a fingerprint, but not aware of to whom or for what purposes they are doing so – is

                                            dangerous. The Pay by Touch bankruptcy spurred Illinois citizens and legislators into realizing

                                            that it is crucial for individuals to understand when providing biometric identifiers, such as a

                                            fingerprint, who exactly is collecting their biometric data, where it will be transmitted, for what

                                            purposes, and for how long. Defendant disregards these obligations and its employees’ statutory

                                            rights and instead unlawfully collects, stores, uses and disseminates individuals’ biometric

                                            identifiers and information, without ever receiving the individual’s informed written consent

                                            required by BIPA.

                                                   35.     Upon information and belief, Defendant lacks a retention schedule and guidelines

                                            for permanently destroying Plaintiff’s and other similarly-situated individuals’ biometric data and

                                            has not and will not destroy Plaintiff’s and other similarly-situated individuals’ biometric data

                                            when the initial purpose for collecting or obtaining such data has been satisfied or within three

                                            years of the individual’s last interaction with the company.

                                                   36.     Plaintiff and others similarly situated are not told what might happen to their

                                            biometric data if and when Defendant merges with another company, or worse, if and when

                                            Defendant’s business folds or when the other third parties that have received the biometric data

                                            businesses fold.

                                                   37.     Since Defendant neither publishes a BIPA-mandated data retention policy nor

                                            disclose the purposes for its collection of biometric data, Rich Products employees have no idea




                                                                                             9
                                               Case: 1:20-cv-04972 Document #: 1-1 Filed: 08/24/20 Page 11 of 22 PageID #:21




                                            whether Defendant sells, discloses, re-discloses, or otherwise disseminates their biometric data.

                                            Moreover, Plaintiff and others similarly situated are not told the extent to whom Defendant
FILED DATE: 7/24/2020 5:14 PM 2018CH07627




                                            currently discloses their biometric data, or what might happen to their biometric data in the event

                                            of a merger or a bankruptcy.

                                                   38.     These violations have raised a material risk that Plaintiff’s and other similarly-

                                            situated individuals’ biometric data will be unlawfully accessed by third parties.

                                                   39.     By and through the actions detailed above, Defendant disregarded Plaintiff’s and

                                            other similarly-situated individuals’ legal rights in violation of BIPA.

                                            III.   Plaintiff James Nosal’s Experience

                                                   40.     Plaintiff James Nosal worked for Rich Products located at 21511 Division Street,

                                            Crest Hill, IL 60403, as a maintenance technician from approximately November 2012 until

                                            approximately November 2017.

                                                   41.     As an employee, Nosal was required to scan his fingerprint so Rich Products could

                                            use it as an authorization method to track his time.

                                                   42.     Rich Products subsequently stored Nosal’s fingerprint data in its ADP database.

                                                   43.     Nosal was required to scan his fingerprint each time he began and ended his

                                            workday.

                                                   44.     Nosal has never been informed, prior to the collection of his biometric identifiers

                                            and/or biometric information, of the specific limited purposes or length of time for which

                                            Defendant collected, stored, used and/or disseminated his biometric data.

                                                   45.     Prior to the collection of his biometric identifiers and/or biometric information,

                                            Nosal has never been informed of any biometric data retention policy developed by Defendant,




                                                                                             10
                                               Case: 1:20-cv-04972 Document #: 1-1 Filed: 08/24/20 Page 12 of 22 PageID #:22




                                            nor has he ever been informed of whether Defendant will ever permanently delete his biometric

                                            data.
FILED DATE: 7/24/2020 5:14 PM 2018CH07627




                                                    46.     Prior to the collection of his biometric identifiers and/or biometric information,

                                            Nosal has never been provided with nor ever signed a written release allowing Defendant to collect,

                                            store, use or disseminate his biometric data.

                                                    47.    Nosal has continuously and repeatedly been exposed to the risks and harmful

                                            conditions created by Defendant’s violations of BIPA alleged herein.

                                                    48.    No amount of time or money can compensate Nosal if his biometric data is

                                            compromised by the lax procedures through which Defendant captured, stored, used, and

                                            disseminated his and other similarly-situated individuals’ biometric data. Moreover, Nosal would

                                            not have provided his biometric data to Defendant if he had known that it would retain such

                                            information for an indefinite period of time without his consent.

                                                    49.    A showing of actual damages is not necessary in order to state a claim under BIPA.

                                            See Rosenbach v. Six Flags Ent. Corp., 2019 IL 123186, ¶ 40 (“[A]n individual need not allege

                                            some actual injury or adverse effect, beyond violation of his or her rights under the Act, in order

                                            to qualify as an “aggrieved” person and be entitled to seek liquidated damages and injunctive relief

                                            pursuant to the Act”).

                                                    50.    As Nosal is not required to allege or prove actual damages in order to state a claim

                                            under BIPA, he seeks statutory damages under BIPA as compensation for the injuries caused by

                                            Defendant. Rosenbach, 2019 IL 123186, ¶ 40.

                                                                                CLASS ALLEGATIONS

                                                    51.    Pursuant to the Illinois Code of Civil Procedure, 735 ILCS 5/2-801, Plaintiff brings

                                            claims on his own behalf and as a representative of all other similarly-situated individuals pursuant




                                                                                             11
                                               Case: 1:20-cv-04972 Document #: 1-1 Filed: 08/24/20 Page 13 of 22 PageID #:23




                                            to BIPA, 740 ILCS 14/1, et seq., to recover statutory penalties, prejudgment interest, attorneys’

                                            fees and costs, and other damages owed.
FILED DATE: 7/24/2020 5:14 PM 2018CH07627




                                                   52.     As discussed supra, Section 14/15(b) of BIPA prohibits a company from, among

                                            other things, collecting, capturing, purchasing, receiving through trade, or otherwise obtaining a

                                            person’s or a customer’s biometric identifiers or biometric information, unless it first (1) informs

                                            the individual in writing that a biometric identifier or biometric information is being collected or

                                            stored; (2) informs the individual in writing of the specific purpose and length of time for which a

                                            biometric identifier or biometric information is being collected, stored, and used; and (3) receives

                                            a written release executed by the subject of the biometric identifier or biometric information. 740

                                            ILCS 14/15.

                                                   53.     Plaintiff seeks class certification under the Illinois Code of Civil Procedure, 735

                                            ILCS 5/2-801, for the following class of similarly situated individuals under BIPA:

                                                   All individuals working for Rich Products in the State of Illinois who had their
                                                   fingerprints collected, captured, received, obtained, maintained, stored, disclosed
                                                   or disseminated by Defendant during the applicable statutory period.

                                                   54.     This action is properly maintained as a class action under 735 ILCS 5/2-801

                                            because:

                                                           A.      The class is so numerous that joinder of all members is impracticable;

                                                           B.      There are questions of law or fact that are common to the class;

                                                           C.      The claims of the Plaintiff are typical of the claims of the class; and,

                                                           D.      The Plaintiff will fairly and adequately protect the interests of the class.

                                                                                        Numerosity

                                                   55.     The total number of putative class members exceeds fifty (50) individuals. The

                                            exact number of class members may easily be determined from Rich Products’ payroll records.




                                                                                             12
                                               Case: 1:20-cv-04972 Document #: 1-1 Filed: 08/24/20 Page 14 of 22 PageID #:24




                                                                                       Commonality

                                                   56.     There is a well-defined commonality of interest in the substantial questions of law
FILED DATE: 7/24/2020 5:14 PM 2018CH07627




                                            and fact concerning and affecting the Class in that Plaintiff and all members of the Class have been

                                            harmed by Defendant’s failure to comply with BIPA. The common questions of law and fact

                                            include, but are not limited to the following:

                                                           A.      Whether Defendant collected, captured, maintained, stored or otherwise
                                                                   obtained Plaintiff’s and the Class’s biometric identifiers or biometric
                                                                   information;

                                                           B.      Whether Defendant properly informed Plaintiff and the Class of its purposes
                                                                   for collecting, using, storing and disseminating their biometric identifiers or
                                                                   biometric information;

                                                           C.      Whether Defendant obtained a written release (as defined in 740 ILCS
                                                                   14/10) to collect, use, store and disseminate Plaintiff’s and the Class’s
                                                                   biometric identifiers or biometric information;

                                                           D.      Whether Defendant has disclosed or re-disclosed Plaintiff’s and the Class’s
                                                                   biometric identifiers or biometric information;

                                                           E.      Whether Defendant has sold, leased, traded, or otherwise profited from
                                                                   Plaintiff’s and the Class’s biometric identifiers or biometric information;

                                                           F.      Whether Defendant developed a written policy, made available to the
                                                                   public, establishing a retention schedule and guidelines for permanently
                                                                   destroying biometric identifiers and biometric information when the initial
                                                                   purpose for collecting or obtaining such identifiers or information has been
                                                                   satisfied or within three years of its last interaction with the individual,
                                                                   whichever occurs first;

                                                           G.      Whether Defendant complies with any such written policy (if one exists);

                                                           H.      Whether Defendant’s violations of BIPA have raised a material risk that
                                                                   Plaintiff’s and the putative Class’ biometric data will be unlawfully
                                                                   accessed by third parties;

                                                           I.      Whether Defendant used Plaintiff’s and the Class’s fingerprints to identify
                                                                   them;

                                                           J.      Whether the violations of BIPA were committed negligently; and




                                                                                             13
                                               Case: 1:20-cv-04972 Document #: 1-1 Filed: 08/24/20 Page 15 of 22 PageID #:25




                                                           K.      Whether the violations of BIPA were committed intentionally and/or
                                                                   recklessly.
FILED DATE: 7/24/2020 5:14 PM 2018CH07627




                                                   57.     Plaintiff anticipates that Defendant will raise defenses that are common to the class.

                                                                                        Adequacy

                                                   58.     Plaintiff will fairly and adequately protect the interests of all members of the class,

                                            and there are no known conflicts of interest between Plaintiff and class members. Plaintiff,

                                            moreover, has retained experienced counsel that are competent in the prosecution of complex

                                            litigation and who have extensive experience acting as class counsel.

                                                                                        Typicality

                                                   59.     The claims asserted by Plaintiff are typical of the class members he seeks to

                                            represent. Plaintiff has the same interests and suffers from the same unlawful practices as the class

                                            members.

                                                   60.     Upon information and belief, there are no other class members who have an interest

                                            individually controlling the prosecution of his or her individual claims, especially in light of the

                                            relatively small value of each claim and the difficulties involved in bringing individual litigation

                                            against one’s employer. However, if any such class member should become known, he or she can

                                            “opt out” of this action pursuant to 735 ILCS 5/2-801.

                                                                             Predominance and Superiority

                                                   61.     The common questions identified above predominate over any individual issues,

                                            which will relate solely to the quantum of relief due to individual class members. A class action is

                                            superior to other available means for the fair and efficient adjudication of this controversy because

                                            individual joinder of the parties is impracticable. Class action treatment will allow a large number

                                            of similarly-situated persons to prosecute their common claims in a single forum simultaneously,

                                            efficiently and without the unnecessary duplication of effort and expense if these claims were



                                                                                             14
                                               Case: 1:20-cv-04972 Document #: 1-1 Filed: 08/24/20 Page 16 of 22 PageID #:26




                                            brought individually. Moreover, as the damages suffered by each class member are relatively small

                                            in the sense pertinent to class action analysis, the expenses and burden of individual litigation
FILED DATE: 7/24/2020 5:14 PM 2018CH07627




                                            would make it difficult for individual class members to vindicate their claims.

                                                   62.     Additionally, important public interests will be served by addressing the matter as

                                            a class action. The cost to the court system and the public for the adjudication of individual

                                            litigation and claims would be substantially more than if claims are treated as a class action.

                                            Prosecution of separate actions by individual class members would create a risk of inconsistent

                                            and varying adjudications, establish incompatible standards of conduct for Defendant and/or

                                            substantially impair or impede the ability of class members to protect their interests. The issues in

                                            this action can be decided by means of common, class-wide proof. In addition, if appropriate, the

                                            Court can and is empowered to fashion methods to efficiently manage this action as a class action.

                                                                          FIRST CAUSE OF ACTION
                                               Violation of 740 ILCS 14/15(a): Failure to Institute, Maintain and Adhere to Publicly-
                                                                          Available Retention Schedule

                                                   63.     Plaintiff incorporates the foregoing allegations as if fully set forth herein.

                                                   64.     BIPA mandates that companies in possession of biometric data establish and

                                            maintain a satisfactory biometric data retention – and, importantly, deletion – policy. Specifically,

                                            those companies must: (i) make publicly available a written policy establishing a retention

                                            schedule and guidelines for permanent deletion of biometric data (at most three years after the

                                            company’s last interaction with the individual); and (ii) actually adhere to that retention schedule

                                            and actually delete the biometric information. See 740 ILCS § 14/15(a).

                                                   65.     Defendant fails to comply with these BIPA mandates.

                                                   66.     Defendant qualifies as a “private entity” under BIPA. See 740 ILCS § 14/10.




                                                                                             15
                                               Case: 1:20-cv-04972 Document #: 1-1 Filed: 08/24/20 Page 17 of 22 PageID #:27




                                                   67.     Plaintiff and the Class are individuals who have had their “biometric identifiers”

                                            collected by Defendant (in the form of their fingerprints), as explained in detail in Sections II and
FILED DATE: 7/24/2020 5:14 PM 2018CH07627




                                            III, supra. See 740 ILCS § 14/10.

                                                   68.     Plaintiff’s and the Class’s biometric identifiers were used to identify them and,

                                            therefore, constitute “biometric information” as defined by BIPA. See 740 ILCS § 14/10.

                                                   69.     Defendant failed to provide a publicly available retention schedule or guidelines

                                            for permanently destroying biometric identifiers and biometric information as specified by BIPA.

                                            See 740 ILCS § 14/15(a).

                                                   70.     Upon information and belief, Defendant lacks retention schedules and guidelines

                                            for permanently destroying Plaintiff’s and the Class’s biometric data and has not and will not

                                            destroy Plaintiff’s and the Class’s biometric data when the initial purpose for collecting or

                                            obtaining such data has been satisfied or within three years of the individual’s last interaction with

                                            the company.

                                                   71.     On behalf of himself and the Class, Plaintiff seeks: (1) declaratory relief; (2)

                                            injunctive and equitable relief as is necessary to protect the interests of Plaintiff and the Class by

                                            requiring Defendant to comply with BIPA’s requirements for the collection, storage, and use of

                                            biometric identifiers and biometric information as described herein; (3) statutory damages of

                                            $5,000 for each intentional and/or reckless violation of BIPA pursuant to 740 ILCS 14/20(2) or,

                                            in the alternative, statutory damages of $1,000 for each negligent violation of BIPA pursuant to

                                            740 ILCS 14/20(1); and (4) reasonable attorneys’ fees and costs and other litigation expenses

                                            pursuant to 740 ILCS 14/20(3).




                                                                                             16
                                               Case: 1:20-cv-04972 Document #: 1-1 Filed: 08/24/20 Page 18 of 22 PageID #:28




                                                                         SECOND CAUSE OF ACTION
                                            Violation of 740 ILCS § 14/15(b): Failure to Obtain Informed Written Consent and Release
                                                               Before Obtaining Biometric Identifiers or information
FILED DATE: 7/24/2020 5:14 PM 2018CH07627




                                                   72.     Plaintiff incorporates the foregoing allegations as if fully set forth herein.

                                                   73.     BIPA requires companies to obtain informed written consent from individuals

                                            before acquiring their biometric data. Specifically, BIPA makes it unlawful for any private entity

                                            to “collect, capture, purchase, receive through trade, or otherwise obtain a person’s or a customer’s

                                            biometric identifiers or biometric information unless [the entity] first: (1) informs the subject…in

                                            writing that a biometric identifier or biometric information is being collected or stored; (2) informs

                                            the subject…in writing of the specific purpose and length of term for which a biometric identifier

                                            or biometric information is being collected, stored, and used; and (3) receives a written release

                                            executed by the subject of the biometric identifier or biometric information…” 740 ILCS 14/15(b)

                                            (emphasis added).

                                                   74.     Defendant fails to comply with these BIPA mandates.

                                                   75.     Defendant qualifies as a “private entity” under BIPA. See 740 ILCS § 14/10.

                                                   76.     Plaintiff and the Class are individuals who have had their “biometric identifiers”

                                            collected by Defendant (in the form of their fingerprints), as explained in detail in Sections II and

                                            III, supra. See 740 ILCS § 14/10.

                                                   77.     Plaintiff’s and the Class’s biometric identifiers were used to identify them and,

                                            therefore, constitute “biometric information” as defined by BIPA. See 740 ILCS § 14/10.

                                                   78.     Defendant systematically and automatically collected, used, stored and

                                            disseminated Plaintiff’s and the Class’s biometric identifiers and/or biometric information without

                                            first obtaining the written release required by 740 ILCS 14/15(b)(3).




                                                                                             17
                                               Case: 1:20-cv-04972 Document #: 1-1 Filed: 08/24/20 Page 19 of 22 PageID #:29




                                                   79.     Defendant did not inform Plaintiff and the Class in writing that their biometric

                                            identifiers and/or biometric information were being collected, stored, and used, nor did Defendant
FILED DATE: 7/24/2020 5:14 PM 2018CH07627




                                            inform Plaintiff and the Class in writing of the specific purpose(s) and length of term for which

                                            their biometric identifiers and/or biometric information were being collected, stored, and used as

                                            required by 740 ILCS 14/15(b)(1)-(2).

                                                   80.     By collecting, storing, and using Plaintiff’s and the Class’s biometric identifiers

                                            and biometric information as described herein, Defendant violated Plaintiff’s and the Class’s rights

                                            to privacy in their biometric identifiers and/or biometric information as set forth in BIPA. See 740

                                            ILCS 14/1, et seq.

                                                   81.     On behalf of himself and the Class, Plaintiff seeks: (1) declaratory relief; (2)

                                            injunctive and equitable relief as is necessary to protect the interests of Plaintiff and the Class by

                                            requiring Defendant to comply with BIPA’s requirements for the collection, storage, and use of

                                            biometric identifiers and biometric information as described herein; (3) statutory damages of

                                            $5,000 for each intentional and/or reckless violation of BIPA pursuant to 740 ILCS 14/20(2) or,

                                            in the alternative, statutory damages of $1,000 for each negligent violation of BIPA pursuant to

                                            740 ILCS 14/20(1); and (4) reasonable attorneys’ fees and costs and other litigation expenses

                                            pursuant to 740 ILCS 14/20(3).

                                                                          THIRD CAUSE OF ACTION
                                               Violation of 740 ILCS § 14/15(d): Disclosure of Biometric Identifiers and Information
                                                                            Before Obtaining Consent

                                                   82.     Plaintiff incorporates the foregoing allegations as if fully set forth herein.

                                                   83.     BIPA prohibits private entities from disclosing a person’s or customer’s biometric

                                            identifier or biometric information without first obtaining consent for that disclosure. See 740

                                            ILCS 14/15(d)(1).




                                                                                             18
                                               Case: 1:20-cv-04972 Document #: 1-1 Filed: 08/24/20 Page 20 of 22 PageID #:30




                                                   84.     Defendant fails to comply with this BIPA mandate.

                                                   85.     Defendant qualifies as a “private entity” under BIPA. See 740 ILCS § 14/10.
FILED DATE: 7/24/2020 5:14 PM 2018CH07627




                                                   86.     Plaintiff and the Class are individuals who have had their “biometric identifiers”

                                            collected by Defendant (in the form of their fingerprints), as explained in detail in Sections II and

                                            III, supra. See 740 ILCS § 14/10.

                                                   87.     Plaintiff’s and the Class’s biometric identifiers were used to identify them and,

                                            therefore, constitute “biometric information” as defined by BIPA. See 740 ILCS § 14/10.

                                                   88.     Defendant systematically and automatically disclosed, redisclosed, or otherwise

                                            disseminated Plaintiff’s and the Class’s biometric identifiers and/or biometric information without

                                            first obtaining the consent required by 740 ILCS 14/15(d)(1).

                                                   89.     By disclosing, redisclosing, or otherwise disseminating Plaintiff’s and the Class’s

                                            biometric identifiers and biometric information as described herein, Defendant violated Plaintiff’s

                                            and the Class’s rights to privacy in their biometric identifiers and/or biometric information as set

                                            forth in BIPA. See 740 ILCS 14/1, et seq.

                                                   90.     On behalf of himself and the Class, Plaintiff seeks: (1) declaratory relief; (2)

                                            injunctive and equitable relief as is necessary to protect the interests of Plaintiff and the Class by

                                            requiring Defendant to comply with BIPA’s requirements for the collection, storage, use and

                                            dissemination of biometric identifiers and biometric information as described herein; (3) statutory

                                            damages of $5,000 for each intentional and/or reckless violation of BIPA pursuant to 740 ILCS §

                                            14/20(2) or, in the alternative, statutory damages of $1,000 for each negligent violation of BIPA

                                            pursuant to 740 ILCS § 14/20(1); and (4) reasonable attorneys’ fees and costs and other litigation

                                            expenses pursuant to 740 ILCS § 14/20(3).




                                                                                             19
                                            Case: 1:20-cv-04972 Document #: 1-1 Filed: 08/24/20 Page 21 of 22 PageID #:31




                                                                           PRAYER FOR RELIEF

                                               Wherefore, Plaintiff James Nosal respectfully requests that this Court enter an Order:
FILED DATE: 7/24/2020 5:14 PM 2018CH07627




                                               A.     Certifying this case as a class action on behalf of the Class defined above,
                                                      appointing Plaintiff James Nosal as Class Representative, and appointing Stephan
                                                      Zouras, LLP, as Class Counsel;

                                               B.     Declaring that Defendant’s actions, as set forth above, violate BIPA;

                                               C.     Awarding statutory damages of $5,000 for each intentional and/or reckless
                                                      violation of BIPA pursuant to 740 ILCS 14/20(2) or, in the alternative, statutory
                                                      damages of $1,000 for each negligent violation of BIPA pursuant to 740 ILCS
                                                      14/20(1);

                                               D.     Declaring that Defendant’s actions, as set forth above, were intentional or reckless;

                                               E.     Awarding injunctive and other equitable relief as is necessary to protect the
                                                      interests of Plaintiff and the Class, including an Order requiring Defendant to
                                                      collect, store, use and disseminate biometric identifiers and/or biometric
                                                      information in compliance with BIPA;

                                               F.     Awarding Plaintiff and the Class their reasonable attorneys’ fees and costs and
                                                      other litigation expenses pursuant to 740 ILCS 14/20(3);

                                               G.     Awarding Plaintiff and the Class pre- and post-judgment interest, to the extent
                                                      allowable; and,

                                               H.     Awarding such other and further relief as equity and justice may require.



                                               Date: July 24, 2020                          Respectfully Submitted,

                                                                                            /s/ Andrew C. Ficzko

                                                                                            Ryan F. Stephan
                                                                                            James B. Zouras
                                                                                            Andrew C. Ficzko
                                                                                            Stephan Zouras, LLP
                                                                                            100 N. Riverside Plaza
                                                                                            Suite 2150
                                                                                            Chicago, Illinois 60606
                                                                                            312.233.1550
                                                                                            312.233.1560 f
                                                                                            rstephan@stephanzouras.com



                                                                                       20
                                            Case: 1:20-cv-04972 Document #: 1-1 Filed: 08/24/20 Page 22 of 22 PageID #:32




                                                                                      jzouras@stephanzouras.com
                                                                                      aficzko@stephanzouras.com
                                                                                      Firm ID: 43734
FILED DATE: 7/24/2020 5:14 PM 2018CH07627




                                                                                      ATTORNEYS FOR PLAINTIFF




                                                                                 21
